440 So. 2d 1319 (1983)
Dalia SHEFER, Appellant,
v.
Izhar SHEFER, Appellee.
No. 83-1967.
District Court of Appeal of Florida, Third District.
November 1, 1983.
Rehearing Denied December 8, 1983.
Druss & Aschheim, Fort Lauderdale, for appellant.
Jeffrey A. Schwarz, North Miami, for appellee.
Before SCHWARTZ, C.J., and NESBITT and JORGENSON, JJ.
PER CURIAM.
In a dissolution proceeding, the wife challenges the constructive service of process obtained over her pursuant to sections 49.011(4) and 49.021, Florida Statutes (1981). She claims she was amenable to personal service of process pursuant to section 48.193(1)(e), Florida Statutes (1981), particularly because her residence address was known to the husband. The long arm statute must be strictly construed. Bank of Wessington v. Winters Government Securities Corp., 361 So. 2d 757 (Fla. 4th DCA 1978). Since it is undisputed that the parties never maintained a marital domicile in this state, long arm personal service over her was an impossibility under section 48.193(3). See Arnstein v. Arnstein, 422 So. 2d 1052, 1053 (Fla. 4th DCA 1982) (Anstead, J., specially concurring). Section 49.021 may be utilized only where, as here, personal service of process cannot be obtained.
Affirmed.